Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 1 and 13. More specifically, the prior art fails to teach an anti-pinch system for a platform screen door and train, wherein the three-dimensional laser radar is installed at the end of the platform in a position determined according to pulse intensity, the length of the train, angular resolution, and the distance between the platform screen door and the train. While CN 201240379 (“Zhenya”) may teach laser detectors installed at the end of the platform (see English machine translation, page 3, second paragraph), Zhenya fails to teach positioning the laser detector according to the four factors recited in the claims. Further, the Examiner agrees with the Applicant Arguments/Remarks, filed 09/24/2020, in that, the prior art, including Verghese et al. (US 2018/0136321), fails to recognize using the four factors recited in the claims to determine the position of the laser radar device. While it may be obvious to position the laser radar according to factors, the prior art fails to recognize the four factors recited in the claims, which are drawn specifically to the use of laser radar with a platform screen door and a train. To position Zhenya’s laser radar at the ends of the platform according to these four specific factors, including 1) pulse intensity, 2) the length of the train, 3) angular resolution, and 4) the distance between the platform screen door and the train, would require improper hindsight reasoning. Thus, the claims are found non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617